Exhibit 10.1

 

ADDENDUM

 

THIS ADDENDUM is made and entered into this 6th day of January, 2010 by and
between Samsung Electronics Argentina S.A., a corporation organized and existing
under the laws of the Argentine Republic, domiciled at Bouchard 547 — 3 Piso,
(1106) Buenos Aires, Argentina (hereinafter referred to as “SEASA”) and
InfoSonics Corporation, a corporation organized and existing under the laws of
the E.E.U.U. , domiciled at 4350 Executive Drive Suite #100, San Diego, CA 92121
and InfoSonics Subsidiaries.

 

WHEREAS

 

(A) SEASA and DISTRIBUTORS have executed on December 30, 2008 a non-exclusive
Distribution Agreement that expires on December 30, 2009 (“hereinafter referred
to as the “AGREEMENT”), setting out the principal terms under which the
DISTRIBUTORS have been granted the non-exclusive right to distribute mean
cellular handsets and accessories, as defined therein (the “PRODUCTS”).

 

(B) Whereas on December 1, 2009, Law Number 26539 (the “LAW”) has been enacted
in the Argentine Republic changing the scenario in which the AGREEMENT was
executed. Due to such legislative change certain obligations for the local
manufacturing and commercialization of the PRODUCTS are imposed, and also the
tax/duties economic equation foreseen at the time of executing the AGREEMENT is
modified.

 

(C) Whereas both parties agree that the facts described in the above paragraph
qualify as acts that are beyond the reasonable control of the parties being the
intention of the parties to allow the possibility of terminating the AGREEMENT
causing the less possible commercial harm and highlighting the good commercial
relationship between the parties.

 

(D) Whereas both parties agree that due to the notice hereby given by SEASA, the
DISTRIBUTOR is aware that the requirement of PRODUCTS might certainly drop, and
even totally cease during the term set forth in this ADDENDUM due to SEASA’s
decision to make direct sales to customers in line to what is provided in
Section 2.3. of the Agreement.

 

(E) Whereas SEASA and the DISTRIBUTORS wish to extend the term of the AGREEMENT
but only for a period of 12 months, counted as from the date of the execution of
this ADDENDUM, in order to maintain the market supplied of PRODUCTS during the
period remaining until the LAW becomes fully enforceable.

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

1. SEASA and the DISTRIBUTORS agree to extend the term of the AGREEMENT until
December 31, 2010. Any additional extension of the term of the AGREEMENT shall
be agreed in writing by mutual consent of the parties.

 

2. SEASA and the DISTRIBUTORS agree to replace Article 14-1 of the AGREEMENT
with what is provided in Section 1 of this ADDENDUM.

 

3. DISTRIBUTORS hereby ratify that, being the AGREEMENT a non-exclusive
agreement, SEASA is entitled to make direct sales of the PRODUCTS to any
purchasers, including the DISTRIBUTOR’s purchasers. Should the purchase of
PRODUCTS to the DISTRIBUTORS cease, either as a consequence of SEASA’s decision
or of third parties not acquiring the PRODUCTS to the DISTRIBUTORS, SEASA shall
have the right to forthwith terminate the AGREEMENT by giving written notice to
the DISTRIBUTORS.

 

4. All other terms and conditions are hereby ratified by both parties and shall
be ruled by the text of the AGREEMENT.

 

IN WITNESS HEREOF the authorized representatives of the parties have signed this
Agreement on the day and year first above written

 

 

Signed by

for and behalf of

SAMSUNG ELECTRONICS ARGENTINA S.A.

 

/s/ Joseph Ram

 

Signed by Joseph Ram

for and behalf of

INFOSONICS CORPORATION and its subsidiaries

 

--------------------------------------------------------------------------------

 